PER CURIAM:
In this action of divorce filed by the Plaintiff — husband Steve Pochiba against his wife Ellen D. Pochiba on the grounds of desertion, on the recommendation of a Master the lower court entered a decree A.V.M. in his favor. The wife appealed. *
After a review of the record to enable us to make independent findings of fact and conclusions we find and conclude that the wife — defendant elected to make Florida her home and refused to return to Fellsburg, Pennsylvania the marital domicile, without cause and contrary to the wishes of the Plaintiff and that the period of desertion continued beyond a period of two years.
*136The Decree A.V.M. entered by the lower court is, therefore, affirmed.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.